Citation Nr: 0514241	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  02-13 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

Entitlement to an initial compensable rating for residuals of 
torn tear duct of the left eye.

Entitlement to an increased initial evaluation for status 
post hernia surgery, evaluated as noncompensably disabling 
prior to February 4, 2004, and as 20 percent disabling 
beginning on that date.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1991 to 
February 1998.  The veteran also has a period of unverified 
service from February 2000 to September 2000.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from January and May 2004 rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

The Board notes that in the January 2004 rating decision, the 
RO granted service connection for incisional hernia status 
post surgical repair secondary to Meckel's diverticulum 
surgery and assigned a noncompensable rating effective 
September 3, 2002.  The veteran filed a notice of 
disagreement with that decision.  In a subsequent rating 
decision issued in May 2004, the RO increased the rating for 
this disability to 20 percent, effective February 5, 2004.  
As this does not represent the highest possible rating 
available under the rating schedule for the disability, the 
appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board also notes that although the veteran requested a 
hearing at the RO, it appears from a report of telephone 
contact in February 2005 that the veteran actually desired a 
hearing at the RO in Wilmington, DE, rather than the 
Baltimore RO, the agency of original jurisdiction and the RO 
closest to his residence.  He apparently requested that he be 
afforded a local hearing at the Wilmington RO because it was 
his understanding that the Wilmington RO would be more likely 
to grant his claim.  He was properly informed by the 
Baltimore RO that if he desired a local hearing it would be 
at the Baltimore RO.  He apparently does not desire such a 
hearing.  


REMAND

The veteran maintains that his service-connected residuals of 
a torn tear duct of the left eye are productive of blurred 
vision and incapacity, and that his left eye requires rest to 
stop the tearing.  While nothing in the medical record 
indicates that the veteran suffers any loss of visual acuity 
or field, the medical evidence does not specifically address 
the extent of any pain, incapacity or rest requirements due 
to the veteran's residuals of torn tear duct of the left eye.  
The Board therefore concludes that an examination is 
necessary prior to further appellate review of this issue.

The Board also notes that in the January 2004 rating 
decision, the RO granted service connection for incisional 
hernia status post surgical repair secondary to Meckel's 
diverticulum surgery and assigned a noncompensable rating 
effective September 3, 2002.  In March 2004 the veteran 
submitted a timely notice of disagreement.  The RO then 
issued a May 2004, rating decision in which the rating for 
this disability was increased to 20 percent, effective 
February 5, 2004.  Although the record does not show that 
this grant satisfied the veteran's appeal with respect to 
this initial evaluation issue, the RO has not yet issued a 
statement of the case with respect to this issue.  The United 
States Court of Appeals for Veterans Claims has held that 
where a notice of disagreement is filed, but a statement of 
the case has not been issued, the Board must remand the claim 
to the RO for the issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The RO should contact the appropriate 
service department and verify the 
veteran's active service from February 
2000 to September 2000.

2.  The RO or the AMC should schedule the 
veteran for a VA eye examination to 
determine the current severity of the 
service-connected residuals of torn tear 
duct of the left eye.  The veteran should 
be properly notified of the date, time, 
and place of the examination in writing.  

The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.   

Any special diagnostic studies deemed 
necessary should be performed.  All 
clinical manifestations of the veteran's 
residuals of a torn tear duct of the left 
eye should be reported in detail.  The 
examiner should indicate whether there is 
any currently active pathology due to the 
disability.  The examiner should 
specifically comment upon whether the 
veteran's torn tear duct requires that he 
rest his left eye, and if so, the impact 
of such rest requirements upon the 
veteran's daily activities.  The examiner 
should also address the extent of any 
pain due to the disability and indicate 
the nature and extent of any episodic 
incapacity caused by the disability.  The 
complete rationale for all opinions 
expressed must be provided in the 
examination report.  

3.  The RO should also undertake any 
other development it deems to be 
warranted.  

4.  When the above development has been 
completed, the RO should readjudicate the 
veteran's claims.  

5.  If the claim for a higher initial 
rating for status post hernia surgery is 
not granted to the veteran's 
satisfaction, a Statement of the Case 
should be issued to the veteran and his 
representative, and the veteran should be 
informed of the requirements to perfect 
an appeal with respect to this matter.

6.  If the claim for a higher initial 
rating for the residuals of a torn tear 
duct of the left eye is not granted to 
the veteran's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case and afford the veteran and his 
representative an appropriate opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  All issues 
properly in appellate status should be returned to the Board 
at the same time.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




